DETAILED ACTION

1.	Claims 1-6, 10-16, and 20 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Claim Objections

3.	Claim 10 is objected to because of the following informalities:  
As per claim 19, “The method of claim 9” should be corrected as “The method of claim 1”
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suchland et al. [ US Patent No 9,338,242 ], in view of Hsiao [ US Patent Application No 2016/0275111 ].

5.	As per claim 1, Suchland discloses the invention as claimed including a method, comprising:
capturing, using an information handling device, digital media associated with a
user [ i.e. a photo or video captured by a smartphone user ] [ 705, Figure 7; col 2, lines 10-12; and col 16, lines 58-60 ];
determining, using a processor, an association between the digital media and at least one other individual [ i.e. shows people “Amy”, “Jon” and “steve” who have been identified as appearing in the photo 705 ] [ 715, figure 7; col 16, lines 11-22; and col 17, lines 4-10 ]; and
prompting, based on the determining, the user to share the digital media with the at least one other individual [ i.e. determine that these people 715 would be probable candidates for sharing the photo, the user may select one or more of the people 715 by clicking or touching on 
Suchland does not specifically disclose
wherein the determining comprises identifying an object present within the digital media;
determining, via accessing a database comprising a plurality of images, whether the at least one other individual is pictured with the object in at least a subset of the plurality of images; and
increasing, responsive to determining that the at least one other individual is pictured with the object, confidence in the association.
Hsiao discloses
wherein the determining comprises identifying an object present within the digital media [ i.e. hair color, beard and wide variety of other features that may visually distinguish different people to help identify a photo ] [ paragraphs 0049, and 0050 ];
determining, via accessing a database comprising a plurality of images, whether the at least one other individual is pictured with the object in at least a subset of the plurality of images [ i.e. identifying one or more photos corresponding to the photo query ]; and increasing, 
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Sucland and Hsiao because the teaching of Hsiao would enable to identify photos based upon the background, the positon of people in the photo, and/or the identity of the people in the photo [ Hsiao, paragraph 0001 ].

6.	As per claim 2, Suchland discloses wherein the digital media comprises media selected from the group consisting of an image, a video, and an audio segment [ col 5, lines 15-36 ].

7.	As per claim 3, Suchland discloses wherein the association corresponds to a proximity association between the at least one other individual and the user at a time when the digital media was captured [ i.e. photos at a station and based on photo geo-location and time data ] [ Abstract; col 3, lines 27-36; and col 5, lines 53-67 ].



9.	As per claim 5, Suchland discloses wherein the association is further confirmed utilizing at least one process selected from the group consisting of a facial recognition process, an object recognition process, and a relationship recognition process [ i.e. facial, landmark, sport logo, family ] [ col 6, lines 15-31 ].

10.	As per claim 6, Suchland discloses wherein the at least one process corresponds to the facial recognition process and wherein the determining the association further comprises determining, based on the facial recognition process, that the at least one other individual is present in the digital media [ i.e. one or more identifiers of who may be in an image or video as determined from automated facial recognition ] [ col 5, lines 15-36 ].

11.	As per claim 10, Suchland discloses wherein the automatically sharing comprises automatically sharing responsive to identifying that a relationship status between the user and the at least one other individual is greater than a predetermined threshold [ i.e. the particular photo won’t automatically be shared with the spouse ] [ col 3, lines 23-26 ].



13.	As per claim 20, it is rejected for similar reasons as stated above in claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldwin [ US Patent Application No 2015/0074206 ] discloses detecting of known and unknown participants captured in the media content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446